t c summary opinion united_states tax_court judith m de shon and michael j de shon petitioners v commissioner of internal revenue respondent docket no 5866-04s filed date michael j de shon pro_se sean r gannon for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure after dismissal of petitioner judith m de shon2 and after concessions the issues for decision are whether petitioners received unreported discharge_of_indebtedness income of dollar_figure in taxable_year we hold that they did to the extent provided herein whether petitioners are liable under sec_6662 for an accuracy-related_penalty we hold that they are not petitioner judith m de shon mrs de shon did not appear at trial and did not execute the stipulation of facts petitioner michael j de shon mr de shon is not admitted to practice before this court and is therefore not authorized to represent mrs de shon in this court notwithstanding a purported durable_power_of_attorney see rule sec_24 accordingly the court will dismiss this action as to mrs de shon rule b decision however will be entered against mrs de shon consistent with the decision entered against mr de shon as to the deficiency and the accuracy-related_penalty respondent concedes that petitioners did not receive social_security_benefits of dollar_figure petitioners concede that they received social_security_benefits of dollar_figure interest_income of dollar_figure from catholic aid association catholic aid a taxable_distribution of dollar_figure from catholic knights insurance society and a taxable_distribution of dollar_figure from catholic aid background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioners resided in mount prospect illinois references to petitioners individually are to mr de shon or mrs de shon from as early as through date petitioners had a joint discover credit card account ending with the numbers account the credit card statement for this account as of date indicated that petitioners made a payment of dollar_figure and purchases of dollar_figure and incurred finance_charges of dollar_figure the account balance was dollar_figure in date mr de shon filed by telephone with discover a dispute concerning the balance due as reflected in the date statement mr de shon did not dispute the purchases made but rather disputed the amount of the balance due the credit card statement as of date indicated that petitioners made a purchase of dollar_figure and incurred a late fee of dollar_figure and finance_charges of dollar_figure the account balance was dollar_figure the statement contained language indicating that the account was past due and demanded payment of such amount in date mr de shon filed by telephone with discover a dispute concerning the balance due as reflected in the date statement mr de shon again disputed the amount of the balance due the credit card statement as of date indicated that petitioners incurred a late fee of dollar_figure an overlimit fee of dollar_figure and finance_charges of dollar_figure the account balance was dollar_figure the statement contained language indicating that the account was past due and demanded payment of such amount the credit card statement as of date indicated that petitioners incurred a late fee of dollar_figure an overlimit fee of dollar_figure and finance_charges of dollar_figure the account balance was dollar_figure the statement contained language indicating that the account was past due and demanded payment of such amount in date mr de shon submitted to discover a written dispute in response to mr de shon’s inquiry petitioners received from discover a collection letter dated date concerning the delinquency of dollar_figure in account the letter stated in part as follows as you know your account is now four months past due we feel that we have been patient in handling your account but you have not cooperated with us to take care of this serious matter to protect discover card’s interest we must now take action we expect you to send a substantial payment immediately along with your plan for future monthly payments to clear this delinquency please contact us today so that we may discuss this matter if we do not hear from you your account will be reviewed by our department manager your actions determine our handling of this account in response mr de shon faxed to discover a letter again disputing the amount due mr de shon did not receive any communication or correspondence from discover in response to his dispute nor did he receive a replacement discover card when his card expired in date petitioners received their last statement pertaining to account in may or date petitioners did not remit any payments to this account after date petitioners maintained another joint discover credit card account ending with the number sec_879 account the address listed for this account was the same address that was listed for account which is also petitioners’ current mailing address the credit card statement as of date indicated a previous balance of dollar_figure a purchase identified as bravo reserve previous balance of dollar_figure and a new balance of dollar_figure in early petitioners received from discover two forms 1099-c cancellation of debt for one each for account sec_4 respondent introduced at trial a photocopy of this statement and the declaration in lieu of affidavit to which mr de shon objected on the basis of lack of authenticity and completeness the court admitted the evidence on the condition that respondent furnish the original documents to the court subsequent to trial respondent submitted to the court the original documents mr de shon’s objection is overruled and discover addressed both forms 1099-c to mrs de shon at her current mailing address in the forms 1099-c discover reported that it had canceled the debt due on accounts and of dollar_figure and dollar_figure respectively on date petitioners did not contact discover with respect to either of the forms 1099-c on their federal_income_tax return for petitioners did not report the amounts reported on the forms 1099-c respondent determined that petitioners failed to report on their tax_return for income from the cancellation of indebtedness of dollar_figure respondent further determined that petitioners are liable for the accuracy-related_penalty for substantial_understatement_of_income_tax discussion a discharge of indebtedne sec_1 applicable principles generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 under sec_7491 however the burden_of_proof shifts to the commissioner if inter alia the taxpayer first introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for income_tax 116_tc_438 gross_income includes all income from whatever source derived including but not limited to discharge_of_indebtedness sec_61 sec_1_61-12 income_tax regs a discharge_of_indebtedness generally produces income in an amount equal to the difference between the amount due on the obligation and the amount_paid for the discharge see 23_f3d_1032 6th cir affg tcmemo_1992_673 as explained by the united_states supreme court the general theory is that to the extent that a taxpayer has been released from indebtedness the taxpayer has realized an accession to income because the cancellation of indebtedness effects a freeing of assets previously offset by the liability arising from such indebtedness 284_us_1 see 88_tc_435 debt is deemed discharged the moment it becomes clear that the debt will never have to be paid cozzi v commissioner supra pincite the test for determining when this moment occurs requires an assessment of the facts and circumstances surrounding the likelihood of repayment id any ‘identifiable event’ which fixes the loss with certainty may be taken into consideration id quoting 274_us_398 account mr de shon contends that they did not receive a discharge_of_indebtedness because they were not liable for the amount allegedly discharged in the alternative mr de shon contends that the discharge_of_indebtedness did not occur in respondent on the other hand contends that petitioners received discharge_of_indebtedness income as reported on the form 1099-c we need not address mr de shon’s first contention because we decide this issue on the basis of mr de shon’s alternative contention having observed mr de shon’s appearance and demeanor at trial we find his testimony to be honest sincere and credible on the basis of the entirety of the record we do not find that issuance of the form 1099-c was the identifiable_event establishing when discover discharged petitioners’ debt in light of the facts and circumstances in the instant case we find that discover’s cessation of debt collection activity in was the identifiable_event fixing the loss with certainty see cozzi v commissioner supra pincite petitioners filed their first dispute with discover in date and again in october and date the only response petitioners received was a collection letter dated date the collection letter indicated that discover’s department manager would determine the handling of petitioners’ account if they failed to contact discover petitioners made no further attempts to contact discover although discover continued to send petitioners monthly statements through may or date which presumably contained language stating that petitioners’ account was past due and demanded payment discover did not contact petitioners concerning their dispute moreover petitioners did not receive any additional collection letters after date and discover did not issue a new card when mr de shon’s card expired in date the evidence in the record demonstrates that because petitioners received no further communication from discover after mid-1999 it is reasonable to assume that petitioners’ account was written off as a practical matter at that time taking into account all the facts and circumstances the fact that discover may not have removed petitioners’ debt from their books until because of a faint possibility of collecting the debt does not establish that the discharge occurred in see 492_f2d_1096 5th cir settlement agreement fixed the time when cancellation of debt occurred not when the debt was removed from the company’s books 430_f2d_152 7th cir as a practical matter income is realized when the liability terminates 23_tc_527 the important consideration is that it was unlikely as a matter of fact that the bank would have to honor its obligation to the depositors rivera v commissioner tcmemo_1993_609 a settlement agreement a court order and payment pursuant to the settlement agreement together reasonably established an abandonment of debt not when payments recorded estate of marcus v commissioner tcmemo_1975_9 decedent’s estate realized income in the year of decedent’s death because the executors did not intend to satisfy certain debts and the creditor did not intend to enforce such claims a deemed discharge_of_indebtedness occurred in when discover ceased collection activities against petitioners accordingly we conclude that petitioners did not receive discharge_of_indebtedness income from account of dollar_figure in account mr de shon denies ownership of account in contrast respondent contends that petitioners received discharge_of_indebtedness income as reported on the form 1099-c we agree with respondent petitioners in fact received the form 1099-c from discover which was addressed to their current mailing address upon receiving the form 1099-c we find it noteworthy that petitioners did not contact discover concerning this account especially in light of their contention that they did not maintain this account moreover the mailing address on the date monthly statement was the same as petitioners’ current mailing address on the one hand mr de shon testified at trial that he had no knowledge of this account but on the other hand he testified that he had no knowledge of a lot of paperwork in mrs de shon’s possession mr de shon’s conflicting testimony leads to an inference that petitioners either jointly or separately in fact maintained account on the basis of the record we conclude that petitioners received discharge_of_indebtedness income from account of dollar_figure in accordingly we sustain respondent’s determination on this issue b sec_6662 penalty in the notice_of_deficiency respondent determined that petitioners are liable under sec_6662 for an underpayment_of_tax that is attributable to substantial_understatement_of_income_tax sec_6662 imposes a penalty equal to percent of any underpayment_of_tax that is attributable to substantial_understatement_of_income_tax see sec_6662 and b an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 tax is not understated to the extent that the treatment of the item related thereto is based on substantial_authority or is adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 sec_6664 by virtue of sec_7491 respondent has the burden of production with respect to a sec_6662 accuracy-related_penalty to meet this burden respondent must produce sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite once respondent meets this burden of production the taxpayer however continues to have the burden_of_proof with regard to whether respondent’s determination of the penalty is correct rule a higbee v commissioner supra the taxpayer also bears the burden of proving that he or she acted with reasonable_cause and in good_faith see sec_6664 see also higbee v commissioner supra sec_1_6664-4 income_tax regs in light of our conclusions above as well as respondent’s concession respondent did not satisfy his burden of production under sec_7491 because the record demonstrates that the understatement of income_tax was not substantial within the meaning of sec_6662 accordingly we hold that petitioners are not liable for the sec_6662 accuracy- related penalty conclusion we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they are without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues as well the parties’ concessions decision will be entered under rule
